Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OKLAHOMA


   (1) JACOB GOLDMAN, Individually and on         Case No. 4:20-cv-00054-CVE-JFJ
       behalf of all others similarly situated,
                                                  Judge Claire V. Eagan
          Plaintiff,

          v.

   (1) SPIRIT AEROSYSTEMS HOLDINGS,
       INC.,
   (2) THOMAS C. GENTILE III,
   (3) JOSE GARCIA, and
   (4) JOHN GILSON,

          Defendants.

  (additional captions on following page)


          STIPULATION FOR THE CONSOLIDATION OF RELATED ACTIONS,
         APPOINTMENT OF LEAD PLAINTIFF, AND APPROVAL OF COUNSEL
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 2 of 8




   (1) GARY SMITH, Individually and on                Case No. 4:20-cv-00077-CVE-JFJ
       behalf of all others similarly situated,
                                                      Judge Claire V. Eagan
           Plaintiff,

           v.

   (1) SPIRIT AEROSYSTEMS HOLDINGS,
       INC.,
   (2) THOMAS C. GENTILE III,
   (3) JOSE GARCIA, and
   (4) JOHN GILSON,

           Defendants.


   (1) EMPLOYEES’ RETIREMENT SYSTEM                   Case No. 4:20-cv-00117-CVE-FHM
       OF THE CITY OF PROVIDENCE,
       Individually and on behalf of all others       Judge Claire V. Eagan
       similarly situated,

           Plaintiff,

           v.

   (1) SPIRIT AEROSYSTEMS HOLDINGS,
       INC.,
   (2) THOMAS C. GENTILE III,
   (3) JOSE GARCIA, and
   (4) JOHN GILSON,

           Defendants.



          Movant Meitav Dash Provident Funds and Pension Ltd. (“Meitav”), Movant City of Miami

  Fire Fighters’ and Police Officers’ Retirement Trust (“Miami FIPO”), and Movant Gary Smith

  (“Smith”) respectfully submit this Stipulation for the Consolidation of Related Actions,

  Appointment of Lead Plaintiff, and Approval of Counsel and state as follows:




                                                  1
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 3 of 8




         WHEREAS, the above-captioned securities class actions – Goldman v. Spirit AeroSystems

  Holdings, Inc., et al., No. 4:20-cv-00054-CVE-JFJ (N.D. Okla.); Smith v. Spirit AeroSystems

  Holdings, Inc., et al., No. 4:20-cv-00077-CVE-JFJ (N.D. Okla.); and Employees’ Retirement

  System of the City of Providence v. Spirit AeroSystems Holdings, Inc., et al, No. 4:20-cv-00117-

  CVE-FHM (N.D. Okla.) (collectively, the “Related Actions”) – are brought under Sections 10(b)

  and 20(a) of the Securities Exchange Act of 1934, as amended by the Private Securities Litigation

  Reform Act of 1995 (the “PSLRA”) (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

  thereunder (17 C.F.R. § 240.10b-5), against Spirit AeroSystems Holdings, Inc. and certain of its

  executive officers and make common allegations across overlapping class periods;

         WHEREAS, the first of the Related Actions, Goldman v. Spirit AeroSystems Holdings,

  Inc., et al., No. 4:20-cv-00054-CVE-JFJ (N.D. Okla.), was filed on February 10, 2020, and notice,

  pursuant to 15 U.S.C. § 78u-4(a)(3)(A)(i), was published on February 10, 2020;

         WHEREAS, the deadline for any member of the class to move for appointment as lead

  plaintiff was sixty days from the publication of notice, or April 10, 2020, pursuant to 15 U.S.C.

  § 78u-4(a)(3)(A)(i)(II);

         WHEREAS, on April 10, 2020, Meitav filed a motion seeking consolidation of the Related

  Actions, its appointment as Lead Plaintiff, and approval of its selection of Labaton Sucharow LLP

  (“Labaton Sucharow”) as Lead Counsel for the class (ECF Nos. 6-8);1

         WHEREAS, on April 10, 2020, Smith filed a motion seeking consolidation of the Related

  Actions, his appointment as Lead Plaintiff, and approval of his selection of Pomerantz LLP

  (“Pomerantz”) as Lead Counsel for the class (ECF Nos. 9-10);




  1
           References to “ECF No.__” are to filings in Goldman v. Spirit AeroSystems Holdings,
  Inc., et al., No. 4:20-cv-00054-CVE-JFJ (N.D. Okla.).

                                                 2
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 4 of 8




         WHEREAS, on April 10, 2020, Miami FIPO filed a motion seeking consolidation of the

  Related Actions, its appointment as Lead Plaintiff, and approval of its selection of Kessler Topaz

  Meltzer & Check, LLP (“Kessler Topaz”) as Lead Counsel for the class and Hall, Estill, Hardwick,

  Gable, Golden & Nelson, P.C. (“Hall Estill”) as Liaison Counsel for the class. (ECF Nos. 12-13);

         WHEREAS, the PSLRA requires the appointment as lead plaintiff, the movant: (1) making

  a timely motion under the PSLRA’s sixty-day deadline; (2) who asserts the largest financial

  interest in the litigation; and (3) who also satisfies the relevant requirements of Federal Rule of

  Civil Procedure 23 (“Rule 23”). See 15 U.S.C. § 78u-4(a)(3)(B)(iii);

         WHEREAS, the movants agree that Meitav possesses the largest financial interest amongst

  the movants and has made a preliminary showing that its claims are typical and adequate under

  Rule 23;

         WHEREAS, the movants agree that, based on Meitav’s showing, it is the presumptively

  most adequate plaintiff under the PSLRA;

         WHEREAS, the movants agree that Miami FIPO and Smith assert a significant financial

  interest in this litigation and have made a preliminary showing that their claims are typical and

  adequate under Rule 23.

         WHEREFORE, to avoid needless litigation and conserve judicial resources, and for good

  cause shown, the parties request the Court to enter an Order, submitted herewith, as set forth below:

         1.      Goldman v. Spirit AeroSystems Holdings, Inc., et al., No. 4:20-cv-00054-CVE-JFJ

  (N.D. Okla.); Smith v. Spirit AeroSystems Holdings, Inc., et al., No. 4:20-cv-00077-CVE-JFJ (N.D.

  Okla.); and Employees’ Retirement System of the City of Providence v. Spirit AeroSystems

  Holdings, Inc., et al, No. 4:20-cv-00117-CVE-FHM (N.D. Okla.) are consolidated for all purposes

  under Federal Rule of Civil Procedure 42(a) (the “Consolidated Action”);




                                                   3
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 5 of 8




         2.      A Master File is established for this proceeding. The Master File shall be Civil

  Action No. 4:20-cv-00054-CVE-JFJ. The Clerk shall file all pleadings in the Master File and note

  such filings on the Master Docket.

         3.      An original of this Order shall be filed by the Clerk in the Master File.

         4.      Every pleading in the Consolidated Action shall have the following caption:

    IN RE SPIRIT AEROSYSTEMS                            Case No. 4:20-cv-00054-CVE-JFJ
    HOLDINGS, INC. SECURITIES
    LITIGATION

         5.      The Court requests the assistance of counsel in calling to the attention of the Clerk

  of this Court the filing or transfer of any case that may properly be consolidated as part of the

  Consolidated Action.

         6.      When a case that arises out of the same subject matter as the Consolidated Action

  is hereinafter filed in this Court or transferred from another court, the Clerk of this Court shall:

                 a.      file a copy of this Order in the separate file for such action;

                 b.      mail a copy of this Order to the attorneys for the plaintiff(s) in the newly

                         filed or transferred case, and to any new defendant(s) in the newly-filed

                         case; and

                 c.      make the appropriate entry in the Master Docket for the Consolidated

                         Action.

         7.      Each new case that arises out of the subject matter of the Consolidated Action shall

  be consolidated with the Consolidated Action. This Order shall apply thereto, unless a party objects

  to consolidation (as provided for herein), or to any provision of this Order, within ten (10) days

  after the date upon which a copy of this Order is served on counsel for such party by filing an

  application for relief, and this Court deems it appropriate to grant such application. Nothing in the



                                                    4
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 6 of 8




  foregoing shall be construed as a waiver of Defendants’ right to object to consolidation of any

  subsequently-filed or transferred related action.

         8.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Meitav Dash Provident Funds and Pension

  Ltd. is appointed Lead Plaintiff. City of Miami Fire Fighters’ and Police Officers’ Retirement

  Trust and Gary Smith are approved to serve as additional named plaintiffs; and

         9.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), Lead Plaintiff’s selection of Labaton

  Sucharow LLP as Lead Counsel is approved. Additionally, Kessler Topaz Meltzer & Check, LLP

  and Pomerantz LLP are approved to serve as additional counsel, and Hall, Estill, Hardwick, Gable,

  Golden & Nelson, P.C. is approved to serve as Liaison Counsel.

  IT IS SO STIPULATED.

  Dated: April 21, 2020                                   Respectfully Submitted,

   s/ James M. Reed                                       s/ William B. Federman
   HALL, ESTILL, HARDWICK,                                FEDERMAN & SHERWOOD
   GABLE, GOLDEN & NELSON, P.C.                           William B. Federman (OBA # 2853)
   James M. Reed, OBA No. 7466                            10205 N. Pennsylvania Ave.
   John W. Dowdell, OBA No. 33162                         Oklahoma City, Oklahoma 73120
   320 South Boston Avenue, Suite 200                     Telephone: (405) 235-1560
   Tulsa, Oklahoma 74103                                  Facsimile: (405) 239-2112
   Tel: 918-594-0400                                      wbf@federmanlaw.com
   Fax: 918-594-0505
   jreed@hallestill.com                                   Counsel for Meitav Dash Provident Funds and
   jdowdell@hallestill.com                                Pension Ltd. and Gary Smith

   Counsel for City of Miami Fire Fighters’               LABATON SUCHAROW LLP
   and Police Officers’ Retirement Trust                  Christopher J. Keller
                                                          Eric J. Belfi
   KESSLER TOPAZ                                          Francis P. McConville
     MELTZER & CHECK, LLP                                 David J. Schwartz
   Naumon A. Amjed                                        140 Broadway
   Darren J. Check                                        New York, New York 10005
   Jonathan R. Davidson                                   Telephone: (212) 907-0700
   Ryan T. Degnan                                         Facsimile: (212) 818-0477
   280 King of Prussia Road                               ckeller@labaton.com
   Radnor, PA 19087                                       ebelfi@labaton.com
   Telephone: (610) 667-7706                              fmcconville@labaton.com



                                                      5
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 7 of 8




   Facsimile: (610) 667-7056                      dschwartz@labaton.com
   namjed@ktmc.com
   dcheck@ktmc.com                                Counsel for Meitav Dash Provident Funds and
   jrdavidson@ktmc.com                            Pension Ltd.
   rdegnan@ktmc.com
                                                  POMERANTZ LLP
   Counsel for City of Miami Fire Fighters’       Jeremy A. Lieberman
   and Police Officers’ Retirement Trust          J. Alexander Hood II
                                                  600 Third Avenue, 20th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 661-1100
                                                  Facsimile: (212) 661-8665
                                                  Email: ahood@pomlaw.com
                                                         jalieberman@pomlaw.com

                                                  POMERANTZ LLP
                                                  Patrick V. Dahlstrom
                                                  10 South LaSalle Street, Suite 3505
                                                  Chicago, Illinois 60603
                                                  Telephone: (312) 377-1181
                                                  Facsimile: (312) 377-1184
                                                  Email: pdahlstrom@pomlaw.com

                                                  Counsel for Gary Smith




                                              6
Case 4:20-cv-00054-CVE-JFJ Document 16 Filed in USDC ND/OK on 04/21/20 Page 8 of 8




                                 CERTIFICATION OF SERVICE

         I hereby certify that on April 21, 2020, I caused a true and correct copy of the foregoing

  document to be electronically filed with the Clerk of the Court using the ECF system. Notice of

  this filing will be sent to counsel of record by operation of the Court’s electronic filing system. I

  declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

                                                    s/ James M. Reed
                                                    James M. Reed




                                                   7
